SOMERYILLE, J.
This is a bill filed to enforce a vendor’s lien on certain lands which are described in the note for the purchase-money. The complainant claims as transferee of the note by delivery merely, and not by written assignment.
The transfer was made prior to the act of February 13th, 1879 (Pamph. Acts, 1878-79, p. 171), which expressly authorizes such transactions either by writing or delivery. Under the decisions of this court, therefore, it did not carry, with it the right to enforce the vendor’s lien on the land in controversy. Bankhead v. Owen, 60 Ala. 457; Hightower v. Rigsby, 56 Ala. 126.
The case of Bryant v. Stephens, 58 Ala. 636, it is true, holds that an equitable mortgage is created where the lands are described in the note given for the purchase-money. But this case has been expressly overruled by this court in the recent case of Tedder v. Steele, 70 Ala. 347.
The decree of the chancellor must be reversed and the cause remanded.